Citation Nr: 1527917	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia (high cholesterol). 

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.   

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or service-connected type II diabetes mellitus. 

4.  Entitlement to service connection for aneurysm/aorta, to include as due to herbicide exposure and/or service-connected type II diabetes mellitus. 

5.  Entitlement to service connection for squamous cell carcinoma of the right upper lip, to include as due to ionizing radiation. 

6.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1964 to June 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In an April 2009 rating decision, the RO, in relevant part, denied service connection for aneurysm/aorta, hypertension, and high cholesterol; and granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation effective April 11, 2007.  In a July 2009 rating decision, the RO denied service connection for squamous cell carcinoma of the right upper lip.  In an April 2011 rating decision, the RO denied service connection for ischemic heart disease.  

Pursuant to the Veteran's request, he was scheduled for a central office hearing in April 2015.  However, in March 2015, he withdrew his hearing request and his representative reiterated this withdrawal in its April 2015 informal hearing presentation.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2014).  


This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for ischemic heart disease, hypertension, and aneurysm/aorta are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.

2.  The Veteran was exposed to ionizing radiation as a result of his in-service duties. 
 
3.  The Veteran has been diagnosed with squamous cell carcinoma, a radiogenic disease. 
 
4.  The Veteran's squamous cell carcinoma first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation. 

5.  Throughout the appeal, the Veteran's type II diabetes mellitus has required an oral hypoglycemic agent and a restricted diet, but not insulin or restriction of activity.

6.  There are no compensable complications due to type II diabetes mellitus other than the claims currently pending before VA.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

2.  Squamous cell carcinoma was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110; 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2014).

3.  The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. In September 2008 and August 2010 letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letters included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for diabetes mellitus arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the January 2013 Statement of the Case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  The Veteran's complete service treatment and personnel records are on file, and post-service medical records have been obtained.  The record contains clinical evidence establishing that the Veteran has a current diagnosis of hyperlipidemia.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  Given the basis for the Board's decision, a VA examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4) (2014).  Absent evidence of a current disability for which service connection can be granted, a remand for an examination would only result in unnecessarily delay this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143   (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

With regard to his service connection claim for squamous cell carcinoma, opinions were rendered by the Chief Public Health and Environmental Hazards Officer and Director of Compensation and Pension Service in July 2009.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  As will be discussed below, these opinions were thorough, based on a review of the claims folder, and supported by an interactive program established by the National Institute for Occupational Safety and Health.  As such, there is no basis for any further opinion. 

The Veteran was also afforded VA examinations in October 2008, June 2012, and May 2014 in connection with his claim for an increased evaluation for his service-connected type II diabetes mellitus.  The Board also finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating the type II diabetes mellitus.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected disability since he was last examined in May 2014.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

The enumerated diseases do not include hyperlipidemia.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Hyperlipidemia

The record shows that the Veteran has had hyperlipidemia since 2007.  The evidence, however, does not show that the Veteran has any disability associated with his hyperlipidemia.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Squamous Cell Carcinoma, Right Upper Lip

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
 § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
 § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include skin cancer. 38 C.F.R. § 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this case, there is no doubt that the Veteran has squamous cell carcinoma of the right upper lip, which was initially diagnosed in May 2000.  The Veteran contends that his squamous cell carcinoma is the result of exposure to ionizing radiation.  The first question before the Board is thus whether the Veteran meets the criteria for qualification as a "radiation-exposed" veteran.  Service personnel records contain a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) showing that he received an accumulate dose of 0.001 rem over the period ranging from June 22, 1970, to July 23, 1970.  In his July 2009 Memorandum, the Chief Public Health and Environmental Hazards Officer indicated that using the Interactive Radio Epidemiological Program of the National Institute for Occupational Safety and Health, a 99th percentile value for the probability of causation of 0.00 percent was calculated.  As the Veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" veteran.  As a "radiation-exposed" veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  Squamous cell carcinoma cancer (i.e., skin cancer) is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It is not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed veterans.  Thus, in order to be entitled to service connection, the Veteran's squamous cell carcinoma must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The relevant evidence includes the July 2009 memorandum from the Chief Public Health and Environmental Hazards Officer opining that it was unlikely that the Veteran's squamous cell carcinoma of the upper lip could be attributed to radiation exposure during service.  In a July 2009 memorandum, based on the record, the Director of Compensation and Pension Service stated that there was no reasonable possibility that the Veteran's squamous cell carcinoma of the upper lip was the result of his occupational exposure to ionizing radiation during service.  

The Board finds the July 2009 opinion from the Chief Public Health and Environmental Hazards Officer to be probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by the Interactive Radio Epidemiological Program.  Accordingly, this opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

Because the opinion obtained by VA determined that the Veteran's squamous cell carcinoma was not likely related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that his cancer is directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, however, no medical professional has attributed the Veteran's squamous cell carcinoma to active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). In this case, there is no competent evidence establishing a medical nexus between military service and the Veteran's cancer.  Furthermore, squamous cell carcinoma did not manifest in service or until two and half decades after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  Therefore, service connection on a direct basis likewise fails.

The Board has considered the Veteran's contentions that squamous cell carcinoma is related to ionizing radiation in service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, however, the Veteran is not competent to provide the etiology of his squamous cell carcinoma.  While he is competent to report his symptoms, providing an etiological opinion in this case is a highly complex determination that requires specialized technical knowledge; accordingly, the Veteran's opinion in this regard is assigned no probative value.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's disability has been evaluated under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

38 C.F.R. § 4.119, Diagnostic Code 7913. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

As to complications, the Veteran currently has a service connection claim for neurological deficits pending before the RO, and his claim for hypertension is addressed in the remand section of this decision.  Accordingly, these issue will not be discussed herein.  Other than those disabilities, the Veteran does not have any other complications attributable to his diabetes mellitus.  The June 2012 and May 2014 VA examination reports specifically reflected that the Veteran did not have any recognized complications of diabetes mellitus.  Additionally, the record does not otherwise show that he has complications related to diabetes mellitus. 

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria. 

As discussed above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

While the Veteran takes an oral hypoglycemic agent and is on a restricted diet meeting the requirement for a 20 percent disability rating, he does not meet the criteria for a 40 percent evaluation.  There is no indication that he requires insulin or has had restriction of activity.  Notably, neither the Veteran nor his representative has asserted that he requires the use of insulin.  Therefore, the preponderance of the evidence is against a finding that the Veteran normally requires insulin to manage his disability.   

As to regulation of activities, the United States Court of Appeals for Veterans Claims has indicated that it must be medically necessary for the veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."  Id.  In this case, the record shows that he has not been restricted in his ability to perform strenuous activities.  See e.g. June 2012 and May 2014 VA examination reports.   Additionally, the October 2008 VA examiner noted that the Veteran restriction in his activity was due to his light-headedness with minimal exertion.  The Veteran indicated that he no longer worked outside and did not do any kind of lifting or heavy exertion.  Due to his abdominal and thoracic aneurysm, he was told to avoid any type of strenuous exercise.   In short, there is no evidence that he has been instructed by a medical professional to avoid activities due to his diabetes mellitus.  Furthermore, even assuming that his activities have been restricted due to diabetes mellitus, the Veteran would still not meet the requirement for a higher evaluation as he does not require insulin as discussed above.  

There is no competent medical evidence to the contrary.  The medical records are absent for the required use of insulin and restriction of activity due to service-connected diabetes mellitus.  Because the criteria for the assignment of a 40 percent disability rating are not met, the higher rating may not be awarded. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints regarding his diabetes mellitus were management by restricted diet and prescription of oral hypoglycemic agent, which are contemplated by the rating criteria.  

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for hyperlipidemia is denied.

Service connection for squamous cell carcinoma of the right upper lip, to include as due to ionizing radiation, is denied. 

An initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

In his May 2013 VA Form 9, the Veteran indicated that there were outstanding treatment records from his cardiologist, Dr. Nievas.  In its April 2015 informal hearing presentation, the Veteran's representative reiterated that these records had not been obtained.  On remand, these records must be obtained.  

As to service connection for hypertension, the Veteran was afforded multiple examinations in conjunction with his diabetes mellitus.  See October 2008, June 2012 VA examination, and May 2014 VA examination.   The October 2008 VA examiner specifically determined that hypertension was less likely as not caused by or a result of diabetes mellitus, however, he failed to provide any reasons or basis for this conclusion.  Additionally, the October 2008 examiner did not address whether hypertension was aggravated by service-connected type II diabetes mellitus.  While the other VA examiners concluded that there were no disabilities permanently aggravated by diabetes mellitus, the Board finds that a specific determination as to hypertension must be made based on the current evidence of record.  On remand, the Veteran must be afforded another examination to determine the nature and etiology of any current hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his disorders, to specifically include cardiac treatment records from Dr. Nieves.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After obtaining any additional records, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.   

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that hypertension is related to the Veteran's military service.  

He or she should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the current hypertension is (1) caused by or (2) permanently aggravated by the Veteran's service-connected type II diabetes mellitus. 

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


